            Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 1 of 95




UNITED STATES DISTRICT COURT

FOR THE SOUTHERN DISTRICT

ERIC ANDREW PEREZ,

                              Plaintiff,

                                                                              CASE NO. _____

EXPERIAN, EQUIFAX, TRANS UNION,                                      Jury Trial Demanded

VERIZON, SEQUIUM ASSET SOLUTIONS,

Federal Trade Commission,

Citibank,

Defendants.______________________

                           PLAINTIFF’S COMPLAINT
              FOR CIVIL PENALTIES, INJUNCTIVE AND OTHER RELIEF

Plaintiff, Eric Andrew Perez, acting upon notification and authorization as a natural born United

States citizen and Service Connection Disabled Marine Veteran, states for his complaint, alleges

as follows:


                                JURISDICTION AND VENUE

1. This is an action arising under Sections 5(a), 5(m)(1)(A), 13(b), and 16(a) of the Federal Trade

Commission Act (“FTC Act”), 15 U.S.C. §§ 45(a), 45(m)(1)(A), 53(b), and 56(a); the Fair Credit

Reporting Act (“FCRA”), 15 U.S.C. §§ 1681-1681x; and the Fair Debt Collection Practices Act

(“FDCPA”), 15 U.S.C. §§ 1692-1692p, to obtain monetary civil penalties, a permanent

injunction, restitution, disgorgement, and other equitable relief for Defendants’ violations of the

FCRA, the FDCPA, and Section 5 of the FTC Act. 18 U.S. Code § 1028A, 18 U.S. Code § 1026.
          Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 2 of 95




This Court has jurisdiction over this matter under 28 U.S.C. §§ 1331, 1337(a), 1345, and 1355,

and under 15 U.S.C. §§ 45(a)(1), 45(m)(1)(A), 53(b), 57b, 1681s, and 1692l.


7. Venue is proper in the United States District Court for the Southern District of New York

under 28 U.S.C. §§ 1391(b)-(c), 1395(a), and 15 U.S.C. § 53(b).


                                           PLAINTIFF

8. This action is brought by ERIC ANDREW PEREZ a natural born United States citizen and

Service-Connected Disabled Veteran. Plaintiff brings this action pro se.


                                         DEFENDANTS

9. Defendant Experian, is a credit reporting bureau is a for-profit corporation with its global

headquarters in a foreign nation with several offices in the United States organized, existing and

doing business under the laws of the State of New York and the United States of America. Its

principal place of business is Experian plc Newnham House Northern Cross Malahide Road

Dublin 17 Ireland but has as its headquarters on the East Coast of the United States listed as 29

Broadway 6th Floor New York, NY 10009. At all times relevant to this Complaint, Defendant

Experian has transacted business in this District.


10. Defendant Equifax, is a credit reporting bureau is a for-profit corporation with its global

headquarters 1550 Peachtree Street, N.W. Atlanta Georgia. At all times relevant to this

Complaint, Defendant Experian has transacted business in this District.


11. Defendant Trans Union, is a credit reporting bureau is a for-profit corporation with its

global headquarters as 555 W Adams St. Chicago, IL 6066. At all times relevant to this

Complaint, Defendant Trans Union has transacted in this District.
          Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 3 of 95




12. Defendant Verizon, is a Telecommunications Company, and is a for-profit corporation with

its global headquarters 140 West Street New York, NY 10007. Defined as a Telecommunications

entity as defined by 47 U.S. Code § 153, and the Telecommunications Act of 1996 Section

102(2).


13. Defendant Federal Trade Commission, located at 1 Bowling Green #318 New York, NY

10004. The Commission is an independent agency of the United States government given

statutory authority and responsibility by the FTC Act, as amended, 15 U.S.C. §§ 41-58. The

Commission is charged, inter alia, with enforcing Section 5(a) of the FTC Act, 15 U.S.C. § 45(a),

which prohibits unfair or deceptive acts or practices in or affecting commerce; the FCRA, 15

U.S.C. §§ 1681-1681x, which imposes duties upon consumer reporting agencies and those who

furnish information to a consumer reporting agency (“CRA”) or use information obtained from a

CRA; and the FDCPA, 15 U.S.C. §§ 1692-1692p, which imposes duties upon debt collectors.


14. Defendant Sequium Asset Solutions, located at 1130 Northchase Parkway, Suite 150

Marietta, GA 30067 are “debt collectors,” as defined in Section 803(6) of the FDCPA, 15 U.S.C. §

1692a(6). As part of its debt collection activities, Defendant Sequium Asset Solutions furnishes

information to CRAs. As such, Defendant Sequium Asset Solutions is a person subject to Section

623 of the FCRA, 15 U.S.C. § 1681s-2, which imposes a series of duties and prohibitions upon

any person or entity that furnishes information to a CRA. Ma


15. Defendant Citibank, located at 388 Greenwich St. New York, NY 10013, as defined in 12

U.S. 1841) either issues credit cards to customers or processes credit card transactions on behalf

of merchants who accept such credit cards, and (b) is recognized, on its own or through an
          Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 4 of 95




affiliate, as a Visa or Master Card independent service organization (any such Person, a [*]); or

(ii) as to other Persons not provided in (i) immediately above, to InterTrust's reasonable belief

after reasonable examination, is, or is a direct or indirect affiliate of, a "foreign bank" (as defined

in 12 CFR Section 211.2(j)GA 30067


16. The term “consumer” as used in this Complaint, means any natural person obligated or

allegedly obligated to pay any debt, as “debt” is defined in Section 803(5) of the FDCPA, 15

U.S.C. § 1692a(5).


17. Defendant Citibank, located at 388 Greenwich St. New York, NY 10013, as defined in 12

U.S. 1841) either issues credit cards to customers or processes credit card transactions on behalf

of merchants who accept such credit cards, and (b) is recognized, on its own or through an

affiliate, as a Visa or Master Card independent service organization (any such Person, a [*]); or

(ii) as to other Persons not provided in (i) immediately above, to InterTrust's reasonable belief

after reasonable examination, is, or is a direct or indirect affiliate of, a "foreign bank" (as defined

in 12 CFR Section 211.2(j).


18. Legal Definition of commerce clause: a clause in Article I, Section 8 of the U.S.

Constitution that empowers Congress to regulate interstate commerce and commerce with

foreign countries and that forms the constitutional basis for much federal regulation.


19. Legal Definition of interstate commerce: commerce, traffic, transportation, and exchange

between states of the U.S.


20. Legal Definition Consumer Reporting Agency 15 USC § 1681a(f) consumer reporting

agency (f) The term “consumer reporting agency” means any person which, for monetary fees,
          Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 5 of 95




dues, or on a cooperative nonprofit basis, regularly engages in whole or in part in the practice of

assembling or evaluating consumer credit information or other information on consumers for the

purpose of furnishing consumer reports to third parties, and which uses any means or facility of

interstate commerce for the purpose of preparing or furnishing consumer reports.


21. Legal Definition Consumer Report 15 USC § 1681a(d)(1) consumer report(1) In general

.— The term “consumer report” means any written, oral, or other communication of any

information by a consumer reporting agency bearing on a consumer’s credit worthiness, credit

standing, credit capacity, character, general reputation, personal characteristics, or mode of living

which is used or expected to be used or collected in whole or in part for the purpose of serving as

a factor in establishing the consumer’s eligibility for— (A) credit or insurance to be used

primarily for personal, family, or household purposes; (B) employment purposes; or (C) any

other purpose authorized under section 1681b of this title .


                                          COMMERCE

22. At all times material to this Complaint, Defendants have maintained a substantial course of

trade in the collection of debts, in or affecting commerce, as “commerce” is defined in Section 4

of the FTC Act, 15 U.S.C. § 44.


                                    COURSE OF CONDUCT

23. Sequium Asset Solutions provides collection services to regional and national credit grantors,

attempting to recover both commercial and consumer debts, a substantial number of which have

previously been placed in collection.
          Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 6 of 95




24. Sequium Asset Solutions regularly attempts to collect debts by contacting the consumer by

   telephone.



25. Plaintiff has discovered a deliberate scheme that has him intrinsically and illegally linked to

   an unnamed quasi-governmental (luciferian) con man whom is illegally involved in the

   deprivations of plaintiff’s rights, services, and deliberately charged with the socio economic

   oppression of the plaintiff via a malicious act in construction and collusion with various

   federal and state agencies as part of an ongoing civil criminal conspiracy. With the

   knowledge and supervision of Congressional members and the Federal Bureau of

   Investigation. These unknown defendants acting in concert are deliberately using plaintiff’s

   identity, intellectual property, banking information, control of Section 8 benefits, ongoing

   computer crimes, and illegal captured information to maintain illegal agreements and power

   of plaintiff within these agencies and credit bureaus.



26. This scheme includes the illegal reporting of accounts and debts to the three credit bureaus

   under the plaintiff’s identity as passing off debts to the plaintiff as an ongoing civil criminal

   conspiracy engineered into a game.



27. Defendants Experian, Equifax, and Trans Union have continuously, illegally and maliciously

   misreported accounts to plaintiff’s credit file as part of this civil criminal conspiracy which

   has adversely affected his applications for credit and socio-economic empowerment.
          Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 7 of 95




28. Defendants Experian, Equifax, and Trans Union have deliberately and maliciously reported

   plaintiff’s incomplete work history for a number of years. All three credit bureaus are

   reporting my work history as follows: United Way of America, J & J, Kew Forest, and

   Stream America.



29. Defendants Experian, Equifax, and Trans Union are deliberately, maliciously, and

   inaccurately reporting at least 3 of my credit accounts. Specifically, Experian reports

   plaintiff’s open accounts as follows: Capital Bank balance = 21 actual = 0, Best Buy balance

   = $0 actual = $0 Lead Bank = $100 actual = $100 Experian reports closed accounts as

   follows: Capital Bank = closed Care Credit = $0 closed duplicated Educational accounts = 4

   with 9 late payments on each actual = account was in forbearance and then disputed using the

   borrowers defense application. Inquiries: 9 Actual = 5. Verizon Wireless: $421 Actual $0.

   Accion East is reporting as a personal credit account, Actual Business Account $4,295.



    Equifax is reporting the plaintiff’s Best Buy balance = $753 actual = $0, Capital Bank =

   $136 actual = $0, Lead Bank = $259 actual = $0 closed accounts: Capital Bank = Closed

   Stolen Actual = Open $0 balance, Capital Bank = Closed Stolen Actual = $0, Care Credit

   balance = $0 Actual = $0, Care Credit duplicated balance = $0 Actual = $0, Educational

   Accounts = 4 all paid as agreed and up to date. Inquiries = 5 Actual = 5. Accion East

   reporting as a personal credit account, Actual Business Account $4,295.



    Trans Union reports open accounts as follows: Capital Bank = $136 Actual = $0, Best Buy

   CBNA = $753 Actual = $0, Self = $259 Actual $100 Closed Accounts: Capital Bank =
          Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 8 of 95




   closed Actual = open $0, Care Credit = Closed, Actual = Closed, Care Credit = Closed,

   Actual = $0. Educational Loans 4 loans paid on time. Closed Educational Accounts: six

   closed at 9 late payments on each. Actual = 4 loans on time placed in forbearance borrowers

   defense application pending. Closed account SBNA Self Lender paid in full. Inquiries: 7

   Actual: 5. Accion East reporting as a personal credit account, Actual Business Account

   $4,295.



30. Defendants Experian, Equifax, and Trans Union have arbitrarily assigning credit scores

   based on the needs and illicit goals of a combination of federal and state agencies based on

   supporting their needs for my socio-economic oppression. Plaintiff has discovered that his

   credit and his score is dependent upon the plaintiff’s illegal intrinsic and illegal connection

   with unknown actors, family members, and groups of personnel. Plaintiff has discovered that

   these agencies in collusion with unknown actors have created a racket and scheme to

   disenfranchise en mass various individuals whom they have targeted for illegal monetization

   and oppression.



31. Defendants have assigned an illegal synthetic identity to a confidential informant and or an

   agent based on the game that these individuals have engineered pertaining to the socio-

   economic oppression of the plaintiff. This identity is dependent upon the geographical area of

   the informant and or agent and pre-dependent upon plaintiff’s socoio-economic condition.



32. Defendant Experian, Equifax, and Trans Union are all complicit in this scheme.
              Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 9 of 95




33. Plaintiff Perez has reported these schemes perpetrated against him by a group of known

      criminal informants from Staten Island and their criminal law enforcement handlers.



34. Defendant FTC Federal Trade Commission1 has also been criminally negligent and complicit

      in all malicious acts perpetrated against Plaintiff Perez.



35. Defendant Verizon has illegally and willfully provided access plaintiff Perez’s service as

      cable, internet, and cell phone accounts illegally to informants and law enforcement without

      warrants and in further hence of a racketeering scheme designed to single out, illegally

      segment, censor, socially & economically disenfranchise, and terrorize Perez over a number

      of years and in at least 3 different jurisdictions.



36. Defendant Verizon has also passed off the debt of an informant into his account and reported

      the illegal debt to all three of the credit bureaus after the debt was settled.




37. Defendant Sequium Asset Solutions did not issue Plaintiff Perez his debt settlement letter as

      requested, because of the illegal scheme based on the illegal issuance of this debt on Perez’s

      credit file.



38. Defendant Citibank is an active participant in an active alternate credit scheme using

      plaintiff’s identity and account.




1
    Federal Trade Commission will be known as FTC herein.
          Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 10 of 95




                              THE FAIR CREDIT REPORTING ACT

39. The FCRA2 was enacted in 1970 and became effective on April 25, 1971 and has been in

force since that date. In 1996, the FCRA was amended extensively by Congress. Among other

things, Congress added Section 623 of the Act, which became effective on October 1, 1997.


40. Section 621 of the FCRA, 15 U.S.C. § 1681s, authorizes the Commission to use all of its

functions and powers under the FTC Act to enforce compliance with the FCRA by all persons

subject thereto except to the extent that enforcement specifically is committed to some other

governmental agency, irrespective of whether the person is engaged in commerce or meets any

other jurisdictional tests set forth by the FTC Act.




            VIOLATIONS OF THE FAIR CREDIT REPORTING ACT COUNT I

41. Section 623(a) of the FCRA describes the duties of furnishers to provide accurate

information to CRA3s. Section 623(a)(1)(B) prohibits furnishers from providing information

relating to a consumer to any CRA if (i) the person has been notified by the consumer, at the

address specified by the person for such notices, that specific information is inaccurate; and (ii)

the information is, in fact, inaccurate.


42. In numerous instances, plaintiff has contacted Defendants’ Citibank & Verizon & Sequium4

at the addresses specified by their websites to dispute information about plaintiff furnished by

defendants to a CRAs and to notify defendants that the information is inaccurate.




2
  Federal Credit Reporting Act will be known as FCRA.
3
  Credit Reporting Agency will be known as CRA.
4
  Citibank, Verizon, Sequium will be known as CVS.
          Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 11 of 95




43. In numerous instances, the same consumers have also provided information such as the

consumer’s driver’s license, social security number, and/or proof of residence as proof that

defendants are attempting to collect a debt from the wrong person. In other instances, consumers

have provided proof of payment to show that information about the debt on the consumer’s

credit report is inaccurate


44. Despite having proof from the consumer to the contrary, in numerous instances, Defendants

continued to furnish information to a CRA relating to a consumer when (a) defendants were

notified by the consumer at an address specified by defendants that specific information was

inaccurate and (b) the information, was in fact, inaccurate.


45. The acts and practices alleged in Paragraphs 26-28 constitute violations of Section

623(a)(1)(B) of the FCRA, 15 U.S.C. § 1681s-2(a)(1)(B). Pursuant to Section 621(a)(1) of the

FCRA, 15 U.S.C. § 1681s(a)(1), the acts and practices alleged in Paragraphs 26-28 also

constitute unfair or deceptive acts or practices in violation of Section 5(a) of the FTC Act, 15

U.S.C. § 45(a).


                                            COUNT II

46. Section 623(b)(1) of the FCRA requires furnishers of information to CRAs to conduct an

investigation when the furnisher receives a notice of dispute from a CRA in accordance with the

provisions of Section 611(a)(2) of the FCRA, 15 U.S.C. § 1681i(a)(2), and to report the results of

the investigation to the CRA.


47. In numerous instances, Defendants CRA do not conduct a meaningful investigation, or an

investigation at all, when it receives a notice of dispute from a. For example,
          Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 12 of 95




a. In disputes where a consumer claims the account is not his or hers, or the account belongs to

someone else, CVS’s policy and practice is to compare the name, social security number, date of

birth, and address in CVS’s computer database with the information provided on each ACDV.

Where three of the four items match, CVS will report that it has verified as accurate the

information reported to the CRA. Only after a consumer has disputed the information more than

four times, does the account become assigned to a supervisor to do further


“investigation.” Because CVS collects accounts that are often old, information in its computer

files may not be accurate for a variety of reasons, including incorrect updating of addresses,

errors in recording names and information, and problems with the original creditor’s records. In

addition, these types of disputes often include claims of identity theft or mistaken identity, and

thus, while the information in CVS’s records may match the consumer’s name, social security

number, date of birth, or address, it is not the consumer’s account.


b. In disputes involving identity theft or fraud allegations, CVS’s policies provide that if the

existing account codes and notes in CVS’s file for the consumer do not contain any reference to

a prior claim of fraud, CVS will verify the previously reported information without conducting

any investigation prior to such verification.


48. The acts and practices alleged in Paragraph 31 constitute violations of Section 623(b) of the

FCRA, 15 U.S.C. § 1681s-2(b). Pursuant to Section 621(a)(1) of the FCRA, 15 U.S.C. §

1681s(a)(1), the acts and practices alleged in Paragraph 31 also constitute unfair acts or practices

in violation of Section 5(a) of the FTC Act, 15 U.S.C. § 45(a).
             Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 13 of 95




                                                  COUNT III

49. Section 623(a)(3) of the FCRA provides that if the completeness or accuracy of any

information furnished by any person to any CRA is disputed to such person by any consumer,

the information must be noted as disputed in the information reported by such person to any

CRA. This provision does not require consumer disputes to be in writing.


50. In numerous instances in which consumers have informed Defendant CVS, over the

telephone and/or in writing, that they dispute the completeness or accuracy of information

furnished by Defendant CVS to a CRA, Defendant continued to furnish the information to CRAs

without providing notice that such information is disputed by the consumer.


51. The acts and practices alleged in Paragraph 34 constitute violations of Section 623(a)(3) of

the FCRA, 15 U.S.C. § 1681s-2(a)(3). Pursuant to Section 621(a)(1) of the FCRA, 15 U.S.C. §

1681s(a)(1), the acts and practices alleged in Paragraph 34 also constitute unfair or deceptive

acts or practices in violation of Section 5(a) of the FTC Act, 15 U.S.C. § 45(a).


                            FAIR DEBT COLLECTION PRACTICES ACT

52. In 1977, Congress passed the FDCPA5, 15 U.S.C. §§ 1692-1692p, which became effective

on March 20, 1978, and has been in force since that date. Section 814 of the FDCPA, 15 U.S.C.

§ 1692l, authorizes the Commission to use all of its functions and powers under the FTC Act to

enforce compliance with the FDCPA by any debt collector, irrespective of whether that debt

collector is engaged in commerce or meets any other jurisdictional tests set by the FTC Act. The

authority of the Commission in this regard includes the power to enforce the provisions of the

FDCPA in the same manner as if the violations of the FDCPA were violations of a Federal Trade


5
    Fair Debt Collection Practice Act will be known as FDCPA.
         Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 14 of 95




Commission trade regulation rule. Finally, a violation of the FDCPA shall be deemed an unfair

or deceptive act or practice in violation of the FTC Act.


  VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT COUNT IV

53. In connection with the collection of a debt, Defendants, directly or indirectly, have used

false, deceptive, or misleading representations or means, in violation of Section 807 of the

FDCPA, 15 U.S.C. § 1692e, including, but not limited to, the following:


a. In numerous instances, Defendants, directly or indirectly, have used false representations

concerning the character, amount, or legal status of a debt, in violation of Section 807(2)(A) of

the FDCPA, 15 U.S.C. § 1692e(2)(A); or

b. In numerous instances, Defendants, directly or indirectly, have failed to communicate to the

CRA to which it reported a debt that the debt is disputed, in violation of Section 807(8) of the

FDCPA, 15 U.S.C. § 1692e(8).


54. The acts and practices alleged in Paragraph 37 constitute violations of Section 807 of the

FDCPA, 15 U.S.C. § 1692e. Pursuant to Section 814(a) of the FDCPA, 15 U.S.C. § 1692l(a), the

acts and practices alleged in Paragraph 37 also constitute unfair or deceptive acts or practices in

violation of Section 5(a) of the FTC Act, 15 U.S.C. § 45(a).


                     VIOLATIONS OF SECTION 5 OF THE FTC ACT

55. Section 5(a) of the FTC Act, 15 U.S.C. § 45(a), prohibits “unfair or deceptive acts or

practices in or affecting commerce.” Representations of material fact that are false or misleading

constitute deceptive acts or practices prohibited by the FTC Act.
          Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 15 of 95




                                            COUNT V

56. In numerous instances, through the means described in Paragraphs 11-22, in the course of

collecting debts from consumers, Defendants, directly and indirectly, have represented to

consumers, expressly or by implication, that the debts were valid and that consumers had an

obligation to pay the debts.


57. In truth and in fact, in numerous instances the material representations set forth in Paragraph

40 were false or Defendants did not have a reasonable basis for the representations at the time

the representations were made.


58. Therefore, the representations set forth in Paragraph 40 were false or misleading and

constitute deceptive acts or practices in violation of Section 5(a) of the FTC Act, 15 U.S.C. §

45(a).


         INJUNCTION FOR VIOLATIONS OF THE FTC ACT, FCRA, AND FDCPA

59. Under Section 13(b) of the FTC Act, 15 U.S.C. § 53(b), this Court is authorized to issue a

permanent injunction to ensure that: (a) Defendant CVS will not continue to violate the FTC Act,

the FCRA, and the FDCPA and (b) Defendant Ebert and Defendant Striker will not continue to

violate the FTC Act and the FDCPA.


  EQUITABLE RELIEF FOR VIOLATIONS OF THE FCRA, FDCPA, AND FTC ACT

60. Under Sections 13(b) and 19 of the FTC Act, 15 U.S.C. §§ 53(b) and 57b, this Court is

authorized to issue all equitable and ancillary relief as it may deem appropriate in the

enforcement of the FCRA, the FDCPA, and the FTC Act, including the ability to order rescission
          Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 16 of 95




or reformation of contracts, restitution, the refund of monies paid, and disgorgement to deprive a

wrongdoer of ill- gotten gain.


                                    CIVIL PENALTIES
                              FOR VIOLATIONS OF THE FCRA

61. Section 621 of the FCRA, 15 U.S.C. § 1681s, authorizes the Court to award monetary civil

penalties of not more than $2,500 per violation for each violation of Sections 623(a)(3) and

623(b) of the FCRA.


62. Each instance in which Defendant CVS has violated Sections 623(a)(3) and 623(b) of the

FCRA constitutes a separate violation of the FCRA for which Plaintiff seeks monetary civil

penalties under Section 621 of the FCRA, 15 U.S.C. § 1681s.


63. Defendant CVS has engaged in knowing violations of the FCRA as described above, which

constitute a pattern or practice of violations.


                                    CIVIL PENALTIES
                              FOR VIOLATIONS OF THE FDCPA

64. Defendant CVS has violated the FDCPA as described above, with actual knowledge or

knowledge fairly implied on the basis of objective circumstances, as set forth in Section

5(m)(1)(A) of the FTC Act, 15 U.S.C. § 45(m)(1)(A).


65. Each instance within five (5) years preceding the filing of this Complaint, in which

Defendant CVS has failed to comply with the FDCPA in one or more of the ways described

above, constitutes a separate violation for which Plaintiff seeks monetary civil penalties.
             Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 17 of 95




66. Section 5(m)(1)(A) of the FTC Act, 15 U.S.C. § 45(m)(1)(A), Section 814(a) of the FDCPA,

15 U.S.C. § 1692l, and Section 4 of the Federal Civil Penalties Inflation Adjustment Act of 1990,

28 U.S.C. § 2461, as amended, authorize the Court to award monetary civil penalties of not more

than $11,000 for each violation of the FDCPA.


                                Criminal negligence is defined as follows:

67. A person 'acts with criminal negligence with respect to a result or to a circumstance

described by a statute defining an offense when he jails to perceive a substantial and unjustifiable

risk that such result will occur or that such circumstance exists. The risk must be of such nature

and degree that the failure to perceive it constitutes a gross deviation from the standard of care

that a reasonable person would ob-serve in the situation6.


68. These statutory definitions represent a marked change from the present New York Penal

Law, which contains no general statutory provision defining the various elements of criminal

culpability. For example, there is presently no statutory definition of recklessness; however there

is a definition of negligence in section 3 of the Penal Law, which provides: Each of the terms

"neglects," "negligence," and "negligently" imports a want of such attention to the nature or

probable consequences of the act or omission as a prudent man ordinarily bestows in acting in

his own concerns7.


69. In 1965 the New York Legislature enacted and the Governor of New York signed into law a

Revised Penal Law to take effect September 1, 1967.1 The New York Commission for the

Revision of the Penal Law adopted the suggestion of the American Law Institute Model Penal



6
    N.Y. Rev. Pen. Law § 15.05(4) (Emphasis added.).
7
    N.Y. Pen. Law § 3.
            Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 18 of 95




Code by including a general statutory provision defining four concepts of mental culpability:

intention, knowledge, recklessness and criminal negligence8.


    Negligence by the FTC to Plaintiff’s notifications of identity theft & Illegal credit schemes

                             18 U.S. Code § 1028A, 18 U.S. Code § 1028

70. A scheme involving the misappropriation of plaintiff’s name and assignment of his name to a

number of participants inside and outside of Coxsackie has been engineered and perpetrated by a

number of entities.


71. Plaintiff Perez’s phone calls, internet, emails, and electronic communications have been

redirected, originated, and intercepted since 2015 in further hence of a scheme.


72. Plaintiff discovered that his identity, electronic & mail notifications of changes to his

identity, changes to notifications to his credit file & even address changes and multiple changes

to his credit were linked to a known clandestine racketeer and informant.


73. Prior to October 2017 plaintiff’s reports of a synthetic identity theft to the FTC and the

creation of his very first identity theft account with them.


74. Plaintiff was using a combination of email addresses that he no longer has access to and the

following email addresses of: careersericp@gmail.com, employmentperez.eric@gmail.com, and

experttrainrers@icloud.com to report the illegal use of his identity, credit manipulation, illegal

debt collection and other crimes.




8
  N.Y. Rev. Pen. Law § 15.05. Model Pen. Code § 2.02(2) uses the word "purposely"
instead of "intentionally," in the New York Rev. Pen. Law.
         Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 19 of 95




75. These reports to the FTC have been deliberately ignoring these reports to perpetrate this

illegal racket to protect informants and criminal law enforcement acting in concert with them.


76. Plaintiff has reported this scheme to include his illegal socio-economic oppression and his

illegal use to the FTC on over 12 occasions, please see exhibits 2-12.


77. Exhibit 2 TO: antitrust@ftc.gov 3-14-20, Exhibit 3 TO: antitrust@ftc.gov 7-13-20, Exhibit 4

TO: erose@ftc.gov 8-18-20, Exhibit 5 To: antitrust@ftc.gov 9-29-20, Exhibit 6 TO:

antitrust@ftc.gov 10-2-20, Exhibit 7 To: antitrust@ftc.gov 10-2-20, Exhibit 8 TO:

Congressionalrelations@ftc.gov 10-29-20, Exhibit 9 antitrust@ftc.gov 10-2-20, Exhibit 10

congressionalrelations@ftc.gov 10-5-20, Exhibit 11 To: congressionalrelations@ftc.gov 10-5-20,

Exhibit 12 To: congressionalrelations@ftc.gov 10-6-20.


78. Plaintiff Perez has never received any response from any State or Federal authority he has

reported his identity theft to.


79. Plaintiff has experienced deliberately engineered and perpetrated denial for the extension

of credit and economic opportunities due to this scheme and the negligence of the FTC and its

numerous employees.


80. Due to this scheme plaintiff Perez has also been unable to use or increase his existing credit

and good name to build wealth.


81. Plaintiff also discovered that these criminals are engineering and controlling iterations of

their schemes and using a clearly unwarranted invasion of privacy based to manipulate my

identity, credit file, and identification documents to act as my adversary and deny plaintiff socio
          Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 20 of 95




and economic advancement. Point in case adding collection accounts such as Verizon, Invent

Help, Educational Loans, and denial of applications to entrepreneurship programs & College.


82. Spanning from October 2019 – present the following denial of Personal credit card occurred

without written notification: Apple Credit, Chase Business Credit, Bank of America business

credit, American Express


83. Plaintiff suffers from character defamation, illegal intrinsic links to, and multiple

deprivations of his civil rights engineered by these criminal racketeers with the knowledge of

the Congressional Liaison Office of the FTC and the criminal branch of the FTC.




                                         Relief Requested

PRAYER FOR RELIEF
WHEREFORE,

Plaintiff, pursuant to 15 U.S.C. §§ 45(m)(1)(A), 53(b), 1692l, 1681s, and the Court’s own

equitable powers respectfully requests that the Court:

1. Enter a permanent injunction to prevent future violations of the FTC Act, the FDCPA, and the

FCRA by Defendants;

2. Award such relief as the Court finds necessary to redress injury to consumers resulting from

Defendants’ violations of the FTC Act, the FDCPA, and the FCRA, including but not limited to,

rescission or reformation of contracts, restitution, the refund of monies paid, and the

disgorgement of ill-gotten gains;
          Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 21 of 95




3. Award Plaintiff monetary civil penalties for each violation of the FCRA as alleged in this

Complaint, except as to violations of Section 623(a)(1), 15 U.S.C. § 1681s-2(a)(1);


4. Award Plaintiff monetary civil penalties for each violation of the FDCPA occurring within

five years preceding the filing of this Complaint; and


5. Award Plaintiff the costs of bringing this action, as well as such other and additional relief as

the Court may determine to be just and proper.


6. Launch full investigation by federal authorities into plaintiff’s identity theft and illegal credit

manipulation.


8. Award plaintiff monetary damages of $150,000 dollar for pain and suffering.

Date: 10-29-20



Respectfully Submitted,

Eric Andrew Perez

421 8Th Ave Unit #93

New York, NY 10116.
         Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 22 of 95




                                      DEFENDANTS


1. Defendant Experian, 29 Broadway 6th Floor New York, NY 10009.


2. Defendant Equifax, 1550 Peachtree Street, N.W. Atlanta Georgia.


3. Defendant Trans Union, 555 W Adams St. Chicago, IL 6066


4. Defendant Verizon 140 West Street New York, NY 10007


5. Defendant Federal Trade Commission, 1 Bowling Green #318 New York, NY 10004


6. Defendant Sequium Asset Solutions 1130 Northchase Parkway, Suite 150 Marietta, GA

30067


7. Defendant Citibank 388 Greenwich St. New York, NY 10013
        Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 23 of 95




                                       EXHIBITS

Exhibit 1 Experian, Equifax, Trans Union Credit Reports:

Experian Credit Report As of 10-29-20
Your Experian Credit Report
from Oct 29, 2020
Showing report for: Oct 29, 2020

•                 ExperianOct 29, 2020ExperianOct 28, 2020ExperianOct 28,
2020ExperianOct 24, 2020ExperianOct 24, 2020View All
Print Report
683
                           .st0{fill:#6596bb}.st1{fill:#024060}

                                     Learn more
                              Experian Data Oct 29, 2020
300



Good


850
Instantly raise your FICO® Score
Experian Boost gives you credit for the utility and mobile phone bills you're already
paying.
Boost now for free

Get a quick view of what lenders see
Accounts Summary
Open accounts
8
Self-reported accounts
0
Accounts ever late
2
Closed accounts
10
        Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 24 of 95




Collections
0
Overall Credit Usage
Created with Highcharts 7.2.1
8%



•                    Credit used
•                    $121
•                    Credit limit
•                    $1,475
Debt Summary
Credit card and credit line debt
$121
Self-reported account balance(s)
$0
Loan debt
$7,160
Collections debt
$0
Total debt
$7,281

1/2
Consider reducing credit usage
Experts recommend an ideal credit usage of below 6%. Yours is on the right track, but
the lower your usage, the more creditworthy you appear.




Your Experian credit file is unlocked
Lock your Experian Credit File to prevent identity theft.
Lock My File
You have 8 open accounts

3 credit card and credit line accounts
Total balance: $121

CAPITAL BANK,N.A.
        Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 25 of 95




$21
Balance updated Oct 15, 2020
Exceptional payment history



Account Info
Hover over labels for more details
Account number
462192XXXXXXXXXX
Account status
Open
Date opened
May 03, 2018
Account type
Credit Card - Revolving Terms

Usage: 10%

Balance on Oct 15, 2020
Credit Limit
$21
$200

Payment Info
Status
Current
Status date
Oct 2020
Past due amount
-
Highest balance
$245
Monthly payment
$21
Late payments
-
Jan
Feb
Mar
Apr
May
Jun
Jul
        Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 26 of 95




Aug
Sep
Oct
Nov
Dec
2020
2019
2018
On Time
Data Unavailable

Additional info
Responsibility
Individual
Terms
Revolving
Company sold
-
Original creditor
-
Comments
-
Your statements
-

Contact
101 CROSSWAYS PARK DR W
WOODBURY, NY 11797
(800) 859-6412
Is everything correct?
If inaccurate information appears on your report, you can contact the lender directly to
have it corrected, or let us know online or by mail.
Dispute this account

CBNA
$0
Balance updated Oct 17, 2020
Exceptional payment history



Account Info
Hover over labels for more details
Account number
       Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 27 of 95




426938XXXXXXXXXX
Account status
Open
Date opened
Dec 05, 2018
Account type
Credit Card - Revolving Terms

Usage: 0%

Balance on Oct 17, 2020
Credit Limit
$0
$1,000

Payment Info
Status
Current
Status date
Oct 2020
Past due amount
-
Highest balance
$1,022
Monthly payment
$0
Late payments
-
Jan
Feb
Mar
Apr
May
Jun
Jul
Aug
Sep
Oct
Nov
Dec
2020
2019
2018
On Time
        Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 28 of 95




Data Unavailable

Additional info
Responsibility
Individual
Terms
Revolving
Company sold
-
Original creditor
-
Comments
Dispute resolved – consumer disagrees
Your statements
**CONSUMER STATEMENT** Y ITEM DISPUTED BY CONSUMER

Contact
50 NORTHWEST POINT ROAD
ELK GROVE VILLAGE, IL 60007
Is everything correct?
If inaccurate information appears on your report, you can contact the lender directly to
have it corrected, or let us know online or by mail.
Dispute this account

LEAD BANK
$100
Balance updated Oct 07, 2020
Exceptional payment history



Account Info
Hover over labels for more details
Account number
834687XXX
Account status
Open
Date opened
Feb 06, 2020
Account type
Secured Credit Card - Revolving Terms

Usage: 36%
         Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 29 of 95




Balance on Oct 07, 2020
Credit Limit
$100
$275

Payment Info
Status
Current
Status date
Oct 2020
Past due amount
-
Highest balance
$279
Monthly payment
$15
Late payments
-
Jan
Feb
Mar
Apr
May
Jun
Jul
Aug
Sep
Oct
Nov
Dec
2020
On Time
Data Unavailable

Additional info
Responsibility
Individual
Terms
Revolving
Company sold
-
Original creditor
-
Comments
        Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 30 of 95




-
Your statements
-

Contact
D AND 3RD STREETS
GARDEN CITY, MO 64747
(866) 845-9545
Is everything correct?
If inaccurate information appears on your report, you can contact the lender directly to
have it corrected, or let us know online or by mail.
Dispute this account
3 closed accounts




4 student accounts
Total balance: $2,816

DEPT OF EDUCATION/NELN
$1,160
Balance updated Sep 30, 2020
Exceptional payment history



Account Info
Hover over labels for more details
Account number
900000XXXXXXXXX
Account status
Open
Date opened
Jan 12, 2016
Account type
Education Loan

Paid Off: 0%

Balance on Sep 30, 2020
Loan Amount
$1,160
         Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 31 of 95




$1,000

Payment Info
Status
Current
Status date
Sep 2020
Past due amount
-
Original loan amount
$1,000
Monthly payment
$0
Late payments
-
Jan
Feb
Mar
Apr
May
Jun
Jul
Aug
Sep
Oct
Nov
Dec
2020
On Time
Data Unavailable

Additional info
Responsibility
Individual
Terms
120 Months
Company sold
-
Original creditor
-
Comments
-
Your statements
**CONSUMER STATEMENT** Y ITEM DISPUTED BY CONSUMER
        Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 32 of 95




Contact
121 S 13TH ST
LINCOLN, NE 68508
(888) 486-4722
Is everything correct?
If inaccurate information appears on your report, you can contact the lender directly to
have it corrected, or let us know online or by mail.
Dispute this account

DEPT OF EDUCATION/NELN
$666
Balance updated Sep 30, 2020
Exceptional payment history



Account Info
Hover over labels for more details
Account number
900000XXXXXXXXX
Account status
Open
Date opened
Jan 12, 2016
Account type
Education Loan

Paid Off: 0%

Balance on Sep 30, 2020
Loan Amount
$666
$584

Payment Info
Status
Current
Status date
Sep 2020
Past due amount
-
Original loan amount
$584
        Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 33 of 95




Monthly payment
$0
Late payments
-
Jan
Feb
Mar
Apr
May
Jun
Jul
Aug
Sep
Oct
Nov
Dec
2020
On Time
Data Unavailable

Additional info
Responsibility
Individual
Terms
120 Months
Company sold
-
Original creditor
-
Comments
-
Your statements
**CONSUMER STATEMENT** Y ITEM DISPUTED BY CONSUMER

Contact
121 S 13TH ST
LINCOLN, NE 68508
(888) 486-4722
Is everything correct?
If inaccurate information appears on your report, you can contact the lender directly to
have it corrected, or let us know online or by mail.
Dispute this account

DEPT OF EDUCATION/NELN
        Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 34 of 95




$666
Balance updated Sep 30, 2020
Exceptional payment history



Account Info
Hover over labels for more details
Account number
900000XXXXXXXXX
Account status
Open
Date opened
Jul 24, 2015
Account type
Education Loan

Paid Off: 0%

Balance on Sep 30, 2020
Loan Amount
$666
$547

Payment Info
Status
Current
Status date
Sep 2020
Past due amount
-
Original loan amount
$547
Monthly payment
$0
Late payments
-
Jan
Feb
Mar
Apr
May
Jun
Jul
        Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 35 of 95




Aug
Sep
Oct
Nov
Dec
2020
On Time
Data Unavailable

Additional info
Responsibility
Individual
Terms
120 Months
Company sold
-
Original creditor
-
Comments
-
Your statements
**CONSUMER STATEMENT** Y ITEM DISPUTED BY CONSUMER

Contact
121 S 13TH ST
LINCOLN, NE 68508
(888) 486-4722
Is everything correct?
If inaccurate information appears on your report, you can contact the lender directly to
have it corrected, or let us know online or by mail.
Dispute this account

DEPT OF EDUCATION/NELN
$324
Balance updated Sep 30, 2020
Exceptional payment history



Account Info
Hover over labels for more details
Account number
900000XXXXXXXXX
Account status
        Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 36 of 95




Open
Date opened
Jul 24, 2015
Account type
Education Loan

Paid Off: 0%

Balance on Sep 30, 2020
Loan Amount
$324
$267

Payment Info
Status
Current
Status date
Sep 2020
Past due amount
-
Original loan amount
$267
Monthly payment
$0
Late payments
-
Jan
Feb
Mar
Apr
May
Jun
Jul
Aug
Sep
Oct
Nov
Dec
2020
On Time
Data Unavailable

Additional info
Responsibility
        Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 37 of 95




Individual
Terms
120 Months
Company sold
-
Original creditor
-
Comments
-
Your statements
**CONSUMER STATEMENT** Y ITEM DISPUTED BY CONSUMER

Contact
121 S 13TH ST
LINCOLN, NE 68508
(888) 486-4722
Is everything correct?
If inaccurate information appears on your report, you can contact the lender directly to
have it corrected, or let us know online or by mail.
Dispute this account
4 closed accounts



0 personal accounts
Total balance: $0
2 closed accounts




1 other accounts
Total balance: $4,344

ACCION EAST, INC
$4,344
Balance updated Sep 30, 2020
Exceptional payment history



Account Info
Hover over labels for more details
Account number
        Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 38 of 95




2XXXX
Account status
Open
Date opened
Nov 01, 2019
Account type
Business Loan Personally Guaranteed

Paid Off: 20%

Balance on Sep 30, 2020
Loan Amount
$4,344
$5,480

Payment Info
Status
Current
Status date
Sep 2020
Past due amount
-
Original loan amount
$5,480
Monthly payment
$219
Late payments
-
Jan
Feb
Mar
Apr
May
Jun
Jul
Aug
Sep
Oct
Nov
Dec
2020
2019
On Time
Data Unavailable
        Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 39 of 95




Additional info
Responsibility
Individual
Terms
30 Months
Company sold
-
Original creditor
-
Comments
-
Your statements
-

Contact
80 MAIDEN LN RM 903
NEW YORK, NY 10038
(212) 387-0377
Is everything correct?
If inaccurate information appears on your report, you can contact the lender directly to
have it corrected, or let us know online or by mail.
Dispute this account
1 closed account



0 collection accounts
Total balance: $0
Good job! Experian has no collections on file for you as of Oct 29, 2020
You have 9 inquiries

These lenders have accessed your credit file:
EMS/VETERANS UNITED HO
Mortgage Companies
Inquiry date: Oct 13, 2020
Removal date: Oct 13, 2022



Contact info
2101 CHAPEL PLAZA CT STE
COLUMBIA, MO 65203
        Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 40 of 95




(573) 876-2600
Is everything correct?
If you don't recognize this information you can contact the lender directly or dispute a
hard inquiry by phone or email
EMS/VETERANS UNITED HO
Mortgage Companies
Inquiry date: Oct 2, 2020
Removal date: Oct 2, 2022



Contact info
2101 CHAPEL PLAZA CT STE
COLUMBIA, MO 65203
(573) 876-2600
Is everything correct?
If you don't recognize this information you can contact the lender directly or dispute a
hard inquiry by phone or email
US SM BUS ADMIN ODA
Federal Government
Inquiry date: Sep 24, 2020
Removal date: Sep 24, 2022



Contact info
14925 KINGSPORT RD
FORT WORTH, TX 76155
(800) 366-6303
Is everything correct?
If you don't recognize this information you can contact the lender directly or dispute a
hard inquiry by phone or email
JPMCB CARD
Bank Credit Cards
Inquiry date: Sep 8, 2020
Removal date: Sep 8, 2022



Contact info
PO BOX 15077
WILMINGTON, DE 19850
(800) 453-9719
Is everything correct?
        Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 41 of 95




If you don't recognize this information you can contact the lender directly or dispute a
hard inquiry by phone or email
JPMCB CARD
Bank Credit Cards
Inquiry date: Apr 29, 2020
Removal date: Apr 29, 2022



Contact info
PO BOX 15369
WILMINGTON, DE 19850
(800) 945-2000
Is everything correct?
If you don't recognize this information you can contact the lender directly or dispute a
hard inquiry by phone or email
JPMCB CARD
Bank Credit Cards
Inquiry date: Sep 10, 2019
Removal date: Sep 10, 2021



Contact info
PO BOX 15077
WILMINGTON, DE 19850
(800) 453-9719
Is everything correct?
If you don't recognize this information you can contact the lender directly or dispute a
hard inquiry by phone or email
WEIMARK
Tenant Screeners (Reseller)
Inquiry date: Mar 5, 2019
Removal date: Mar 5, 2021



Contact info
288B CEDARBRIDGE AVE
LAKEWOOD, NJ 08701
(718) 928-9929
Is everything correct?
If you don't recognize this information you can contact the lender directly or dispute a
hard inquiry by phone or email
JPMCB CARD
        Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 42 of 95




Bank Credit Cards
Inquiry date: Dec 5, 2018
Removal date: Dec 5, 2020



Contact info
PO BOX 15369
WILMINGTON, DE 19850
(800) 945-2000
Is everything correct?
If you don't recognize this information you can contact the lender directly or dispute a
hard inquiry by phone or email
CITIBANK NA., BEST BUY
All Banks - non specific
Inquiry date: Dec 5, 2018
Removal date: Dec 5, 2020



Contact info
5800 S CORPORATE PL
SIOUX FALLS, SD 57108
By Mail Only
Is everything correct?
If you don't recognize this information you can contact the lender directly or dispute a
hard inquiry by phone or email


Your Experian credit file is unlocked
Lock your Experian Credit File to prevent identity theft.
Locked

Unlocked
You have 0 public records

If you had any bankruptcies, we would show them here.
Good job! Experian has no public records on file for you as of Oct 29, 2020
Here is your personal information

Your personal information is used for identification purposes and in
no way affects your credit score.
Name
        Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 43 of 95




ERIC PEREZ
Also known as
-
Generation identifier
-
Year of birth
1976
Address
•     PO BOX 93 NEW YORK, NY 10116-0093
•     1535 MAYFLOWER AVE BRONX, NY 10461-5455
•     1424 VYSE AVE BRONX, NY 10459-1609
Employer(s)
•     UNITED WAY OF AMERICA
•     JJ Auto Repair
Personal statement(s)
•     06& 06-07-18 0000000 ID FRAUD VICTIM ALERT FRAUDULENT
APPLICATIONS MAY BE SUBMITTED IN MY NAME OR MY IDENTITY MAY HAVE
BEEN USED WITHOUT MY CONSENT TO FRAUDULENTLY OBTAIN GOODS OR
SERVICES. DO NOT EXTEND CREDIT WITHOUT FIRST CONTACTING ME
PERSONALLY AND VERIFYING ALL APPLICATION INFORMATION AT DAY 917-
463-9418 OR EVENING 571-288-2287 . THIS VICTIM ALERT WILL BE MAINTAINED
FOR SEVEN YEARS BEGINNING 06-07-18.
Is everything correct?

Your lenders give us data
Lenders choose which of the 3 bureaus to report your info to – so if your credit reports
                  look different from one another, that’s likely why.

Your FICO® Score varies
 FICO generates a credit score for you based on the data they have from each credit
   bureau. That’s why your FICO® Score can look different from bureau to bureau.

You have a right to dispute
If you find inaccurate information on your Experian credit report, you can dispute it
online or via postal mail.
View dispute center
Suggested just for you
Ever been worried about getting approved when you apply? Apply with confidence by
checking your CreditMatch Percentage.
See matches
        Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 44 of 95




Services
•                      Overview
•                      Reports & Scores
•                      Personal FinancesBETA
•                      Financial Profile
•                      Protection
•                      Credit Cards
•                      Loans
Tools
•                      Experian Boost
•                      Experian CreditLock
•                      Score Planner
•                      Score Simulator
•                      Score Tracker
Support
•                      Disputes Guide
•                      FAQs
•                      Glossary
•                      Education
Get the free Experian app:
https://control.kochava.com/v1/cpi/click?pc=sem_exp_google%20%20%20%20%20%20&camp
aign_id=koecw-ios-live-
u89f5gu5a2c5f2801a9c&network_id=8710&site_id=2&device_id=device_id
https://control.kochava.com/v1/cpi/click?pc=sem_exp_google%20%20%20%20%20%20%20%
20%20%20&campaign_id=koecw-android-live-
cwezmddp3fe29c721890aa&network_id=8710&site_id=2&device_id=device_id
Follow us:


About Us
Ad Targeting Policy
Contact Us
Terms & Conditions
Privacy Policy
© 2020 Experian. All rights reserved.


EQUIFAX

Equifax Credit Report 10-29-20
        Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 45 of 95




Your Equifax Credit Report
from Oct 14, 2020 Purchase today's report
Showing report for: Oct 14, 2020

•                 ExperianOct 29, 2020ExperianOct 28, 2020ExperianOct 28,
2020ExperianOct 24, 2020ExperianOct 24, 2020View All
Print Report
647 12
                        .st0{fill:#6596bb}.st1{fill:#024060}

                                       Learn more
                                Equifax Data Oct 14, 2020
300


Fair



850
See what's helping and hurting your FICO® Score
Knowing what is hurting your FICO® Score is the first step towards improving it.
See my Score Rating

Get a quick view of what lenders see
Accounts Summary
Open accounts
8
Accounts ever late
2
Closed accounts
11
Collections
0
Overall Credit Usage
Created with Highcharts 7.2.1
78%



•                    Credit used
•                    $1,148
        Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 46 of 95




•                   Credit limit
•                   $1,475
Debt Summary
Credit card and credit line debt
$1,148
Loan debt
$7,111
Collections debt
$0
Total debt
$8,259
You have 8 open accounts

3 credit card and credit line accounts
Total balance: $1,148

BESTBUY/CBNA
$753
Balance updated Sep 17, 2020
Exceptional payment history



Account Info
Hover over labels for more details
Account number
426938XXXXXXXXXX
Account status
Open
Date opened
Dec 05, 2018
Account type
Revolving

Usage: 75%

Balance on Sep 17, 2020
Credit Limit
$753
$1,000

Payment Info
Status
       Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 47 of 95




Pays account as agreed
Status date
Sep 2020
Past due amount
-
Highest balance
$1,022
Monthly payment
$29
Late payments
-
Jan
Feb
Mar
Apr
May
Jun
Jul
Aug
Sep
Oct
Nov
Dec
2020
2019
2018
2017
2016
On Time
Data Unavailable

Additional info
Responsibility
Individual Account
Terms
-
Company sold
-
Original creditor
-
Comments

Your statements
-
        Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 48 of 95




Contact
PO BOX 6497
SIOUX FALLS, SD 57117
Is everything correct?
Reminder: You are currently reviewing your Equifax Credit Report. If you find
inaccurate information, you can either dispute the information online or via postal mail.
Disputes about information on this report must be submitted to Equifax. Dispute with
Equifax Online or by Mail at P.O. Box 740256, Atlanta, GA, 30374

CAPITAL BANK
$136
Balance updated Sep 15, 2020
Exceptional payment history



Account Info
Hover over labels for more details
Account number
462192XXXXXXXXXX
Account status
Open
Date opened
May 03, 2018
Account type
Revolving

Usage: 68%

Balance on Sep 15, 2020
Credit Limit
$136
$200

Payment Info
Status
Pays account as agreed
Status date
Sep 2020
Past due amount
-
Highest balance
$245
       Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 49 of 95




Monthly payment
$25
Late payments
-
Jan
Feb
Mar
Apr
May
Jun
Jul
Aug
Sep
Oct
Nov
Dec
2020
2019
2018
2017
2016
On Time
Data Unavailable

Additional info
Responsibility
Individual Account
Terms
-
Company sold
-
Original creditor
-
Comments
-
Your statements
-

Contact
ONE CHURCH STREET
ROCKVILLE, MD 20850
(800) 859-6412
Is everything correct?
        Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 50 of 95




Reminder: You are currently reviewing your Equifax Credit Report. If you find
inaccurate information, you can either dispute the information online or via postal mail.
Disputes about information on this report must be submitted to Equifax. Dispute with
Equifax Online or by Mail at P.O. Box 740256, Atlanta, GA, 30374

SF/LEAD BANK
$259
Balance updated Sep 30, 2020
Exceptional payment history



Account Info
Hover over labels for more details
Account number
834687XXX
Account status
Open
Date opened
Feb 06, 2020
Account type
Revolving

Usage: 94%

Balance on Sep 30, 2020
Credit Limit
$259
$275

Payment Info
Status
Pays account as agreed
Status date
Sep 2020
Past due amount
-
Highest balance
$264
Monthly payment
$15
Late payments
-
Jan
        Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 51 of 95




Feb
Mar
Apr
May
Jun
Jul
Aug
Sep
Oct
Nov
Dec
2020
2019
2018
2017
2016
On Time
Data Unavailable

Additional info
Responsibility
Individual Account
Terms
-
Company sold
-
Original creditor
-
Comments
VARIABLE RATE
Your statements
-

Contact
200 N 3RD ST
GARDEN CITY, MO 64747
(816) 773-6207
Is everything correct?
Reminder: You are currently reviewing your Equifax Credit Report. If you find
inaccurate information, you can either dispute the information online or via postal mail.
Disputes about information on this report must be submitted to Equifax. Dispute with
Equifax Online or by Mail at P.O. Box 740256, Atlanta, GA, 30374
4 closed accounts
        Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 52 of 95




5 installment loans
Total balance: $7,111

ACCION EAST
$4,295
Balance updated Aug 31, 2020
Exceptional payment history



Account Info
Hover over labels for more details
Account number
2XXXX
Account status
Open
Date opened
Nov 01, 2019
Account type
Installment

Paid Off: 21%

Balance on Aug 31, 2020
Loan Amount
$4,295
$5,480

Payment Info
Status
Pays account as agreed
Status date
Aug 2020
Past due amount
-
Original loan amount
$5,480
Monthly payment
$219
Late payments
-
        Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 53 of 95




Jan
Feb
Mar
Apr
May
Jun
Jul
Aug
Sep
Oct
Nov
Dec
2020
2019
2018
2017
2016
On Time
Data Unavailable

Additional info
Responsibility
Individual Account
Terms
30 Months
Company sold
-
Original creditor
-
Comments
FIXED RATE
Your statements
-

Contact
235 HAVEMEYER STREET
BROOKLYN, NY 11211
(718) 599-5170
Is everything correct?
Reminder: You are currently reviewing your Equifax Credit Report. If you find
inaccurate information, you can either dispute the information online or via postal mail.
Disputes about information on this report must be submitted to Equifax. Dispute with
Equifax Online or by Mail at P.O. Box 740256, Atlanta, GA, 30374
        Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 54 of 95




DEPT OF ED/NELNET
$666
Balance updated Sep 30, 2020
Exceptional payment history



Account Info
Hover over labels for more details
Account number
900000XXXXXXXXX
Account status
Open
Date opened
Jan 12, 2016
Account type
Installment

Paid Off: 0%

Balance on Sep 30, 2020
Loan Amount
$666
$584

Payment Info
Status
Pays account as agreed
Status date
Sep 2020
Past due amount
-
Original loan amount
$584
Monthly payment
-
Late payments
-
Jan
Feb
Mar
Apr
May
Jun
        Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 55 of 95




Jul
Aug
Sep
Oct
Nov
Dec
2020
2019
2018
2017
2016
On Time
Data Unavailable

Additional info
Responsibility
Individual Account
Terms
120 Months
Company sold
-
Original creditor
-
Comments
-
Your statements
-

Contact
121 SOUTH 13TH ST
LINCOLN, NE 68508
Is everything correct?
Reminder: You are currently reviewing your Equifax Credit Report. If you find
inaccurate information, you can either dispute the information online or via postal mail.
Disputes about information on this report must be submitted to Equifax. Dispute with
Equifax Online or by Mail at P.O. Box 740256, Atlanta, GA, 30374

DEPT OF ED/NELNET
$1,160
Balance updated Sep 30, 2020
Exceptional payment history
        Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 56 of 95




Account Info
Hover over labels for more details
Account number
900000XXXXXXXXX
Account status
Open
Date opened
Jan 12, 2016
Account type
Installment

Paid Off: 0%

Balance on Sep 30, 2020
Loan Amount
$1,160
$1,000

Payment Info
Status
Pays account as agreed
Status date
Sep 2020
Past due amount
-
Original loan amount
$1,000
Monthly payment
-
Late payments
-
Jan
Feb
Mar
Apr
May
Jun
Jul
Aug
Sep
Oct
Nov
Dec
2020
        Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 57 of 95




2019
2018
2017
2016
On Time
Data Unavailable

Additional info
Responsibility
Individual Account
Terms
120 Months
Company sold
-
Original creditor
-
Comments
-
Your statements
-

Contact
121 SOUTH 13TH ST
LINCOLN, NE 68508
Is everything correct?
Reminder: You are currently reviewing your Equifax Credit Report. If you find
inaccurate information, you can either dispute the information online or via postal mail.
Disputes about information on this report must be submitted to Equifax. Dispute with
Equifax Online or by Mail at P.O. Box 740256, Atlanta, GA, 30374

DEPT OF ED/NELNET
$666
Balance updated Sep 30, 2020
Exceptional payment history



Account Info
Hover over labels for more details
Account number
900000XXXXXXXXX
Account status
Open
Date opened
       Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 58 of 95




Jul 24, 2015
Account type
Installment

Paid Off: 0%

Balance on Sep 30, 2020
Loan Amount
$666
$547

Payment Info
Status
Pays account as agreed
Status date
Sep 2020
Past due amount
-
Original loan amount
$547
Monthly payment
-
Late payments
-
Jan
Feb
Mar
Apr
May
Jun
Jul
Aug
Sep
Oct
Nov
Dec
2020
2019
2018
2017
2016
On Time
Data Unavailable
        Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 59 of 95




Additional info
Responsibility
Individual Account
Terms
120 Months
Company sold
-
Original creditor
-
Comments
-
Your statements
-

Contact
121 SOUTH 13TH ST
LINCOLN, NE 68508
Is everything correct?
Reminder: You are currently reviewing your Equifax Credit Report. If you find
inaccurate information, you can either dispute the information online or via postal mail.
Disputes about information on this report must be submitted to Equifax. Dispute with
Equifax Online or by Mail at P.O. Box 740256, Atlanta, GA, 30374

DEPT OF ED/NELNET
$324
Balance updated Sep 30, 2020
Exceptional payment history



Account Info
Hover over labels for more details
Account number
900000XXXXXXXXX
Account status
Open
Date opened
Jul 24, 2015
Account type
Installment

Paid Off: 0%

Balance on Sep 30, 2020
       Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 60 of 95




Loan Amount
$324
$267

Payment Info
Status
Pays account as agreed
Status date
Sep 2020
Past due amount
-
Original loan amount
$267
Monthly payment
-
Late payments
-
Jan
Feb
Mar
Apr
May
Jun
Jul
Aug
Sep
Oct
Nov
Dec
2020
2019
2018
2017
2016
On Time
Data Unavailable

Additional info
Responsibility
Individual Account
Terms
120 Months
Company sold
-
        Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 61 of 95




Original creditor
-
Comments
-
Your statements
-

Contact
121 SOUTH 13TH ST
LINCOLN, NE 68508
Is everything correct?
Reminder: You are currently reviewing your Equifax Credit Report. If you find
inaccurate information, you can either dispute the information online or via postal mail.
Disputes about information on this report must be submitted to Equifax. Dispute with
Equifax Online or by Mail at P.O. Box 740256, Atlanta, GA, 30374
6 closed accounts



0 other accounts
Total balance: $0
1 closed account



0 collection accounts
Total balance: $0
Good job! Equifax has no collections on file for you as of Oct 14, 2020
You have 5 inquiries

These lenders have accessed your credit file:
EQUIFAX MORTGAGE SER
Miscellaneous Reptg. Agencies
Inquiry date: Oct 13, 2020
Removal date: Oct 13, 2022



Contact info
N/A
Is everything correct?
If you don't recognize this information you can contact the lender directly or dispute a
hard inquiry by phone or email
        Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 62 of 95




EQUIFAX MORTGAGE SER
Miscellaneous Reptg. Agencies
Inquiry date: Oct 2, 2020
Removal date: Oct 2, 2022



Contact info
N/A
Is everything correct?
If you don't recognize this information you can contact the lender directly or dispute a
hard inquiry by phone or email
DEFENDER SECURITY
Services, Not Elsewhere, Etc.
Inquiry date: Jan 26, 2020
Removal date: Jan 26, 2022



Contact info
6100 N KEYSTONE AVE EPORT
INDIANAPOLIS, IN 46220
(800) 689-9554
Is everything correct?
If you don't recognize this information you can contact the lender directly or dispute a
hard inquiry by phone or email
ACCION EAST
All Banks
Inquiry date: Oct 7, 2019
Removal date: Oct 7, 2021



Contact info
80 MAIDEN LANE SUITE 903
NEW YORK, NY 10038
(212) 387-0377
Is everything correct?
If you don't recognize this information you can contact the lender directly or dispute a
hard inquiry by phone or email
CITIBANK NA., BEST B
Television & Radio
Inquiry date: Dec 5, 2018
Removal date: Dec 5, 2020
        Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 63 of 95




Contact info
N/A
Is everything correct?
If you don't recognize this information you can contact the lender directly or dispute a
hard inquiry by phone or email
You have 0 public records

If you had any bankruptcies, we would show them here.
Good job! Equifax has no public records on file for you as of Oct 14, 2020
Here is your personal information

Your personal information is used for identification purposes and in
no way affects your credit score.
Name
ERIC PEREZ
Also known as
-
Generation identifier
-
Year of birth
1976
Address
•     421 8TH AVE UNIT 93 NEW YORK, NY 10116
•     1424 VYSE AVE BRONX, NY 10459
•     PO BOX 93 NEW YORK, NY 10116
•     PO BOX 610212 BRONX, NY 10461
•     19535 NEWBERRY TER UNIT 110 LEESBURG, VA 20176
•     PO BOX 186 FAIRFAX, VA 22038
•     2110 BORDEN AVE LONG ISLAND CITY, NY 11101
•     32544 SUMMERGLADE DR WESLEY CHAPEL, FL 33545
Employer(s)
•     FRESH DIRECT
Personal statement(s)
•     THIS ITEM IS INCORRECT THEY PRACTICED UNFAIR AND PREDATORY
STUDENT LOANS AND DID NOT PROVIDE ANY SERVICE AND MADE FALSE
PROMISES AND IN MY OPINION ACTED AS A FRONT FOR LAW ENFORCEMENT
Is everything correct?

Be sure to review your Credit Report for any unfamiliar information.
        Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 64 of 95




Reminder: You are currently reviewing your Equifax Credit Report. If you find
inaccurate information, you can either dispute the information online or via postal mail.
Disputes about information on this report must be submitted to Equifax.
Dispute with Equifax Online or by Mail at P.O. Box 740256, Atlanta, GA, 30374
Suggested just for you
Ever been worried about getting approved when you apply? Apply with confidence by
checking your CreditMatch Percentage.
See matches




Services
•                      Overview
•                      Reports & Scores
•                      Personal FinancesBETA
•                      Financial Profile
•                      Protection
•                      Credit Cards
•                      Loans
Tools
•                      Experian Boost
•                      Experian CreditLock
•                      Score Planner
•                      Score Simulator
•                      Score Tracker
Support
•                      Disputes Guide
•                      FAQs
•                      Glossary
•                      Education
Get the free Experian app:
https://control.kochava.com/v1/cpi/click?pc=sem_exp_google%20%20%20%20%20%20&camp
aign_id=koecw-ios-live-
u89f5gu5a2c5f2801a9c&network_id=8710&site_id=2&device_id=device_id
https://control.kochava.com/v1/cpi/click?pc=sem_exp_google%20%20%20%20%20%20%20%
20%20%20&campaign_id=koecw-android-live-
cwezmddp3fe29c721890aa&network_id=8710&site_id=2&device_id=device_id
Follow us:


About Us
        Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 65 of 95




Ad Targeting Policy
Contact Us
Terms & Conditions
Privacy Policy
© 2020 Experian. All rights reserved.

Experian and the Experian trademarks used herein are trademarks or registered
trademarks of Experian Information Solutions, Inc., ConsumerInfo.com, Inc. or its
affiliates. Other product or company names mentioned herein are the property of their
respective owners. Licenses and Disclosures.

TRANS UNION

Trans Union Credit Report as of 10-29-20
Your Equifax Credit Report
from Oct 14, 2020 Purchase today's report
Showing report for: Oct 14, 2020

•                 ExperianOct 29, 2020ExperianOct 28, 2020ExperianOct 28,
2020ExperianOct 24, 2020ExperianOct 24, 2020View All
Print Report
647 12
                        .st0{fill:#6596bb}.st1{fill:#024060}

                                     Learn more
                              Equifax Data Oct 14, 2020
300


Fair



850
See what's helping and hurting your FICO® Score
Knowing what is hurting your FICO® Score is the first step towards improving it.
See my Score Rating

Get a quick view of what lenders see
Accounts Summary
Open accounts
8
        Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 66 of 95




Accounts ever late
2
Closed accounts
11
Collections
0
Overall Credit Usage
Created with Highcharts 7.2.1
78%



•                    Credit used
•                    $1,148
•                    Credit limit
•                    $1,475
Debt Summary
Credit card and credit line debt
$1,148
Loan debt
$7,111
Collections debt
$0
Total debt
$8,259
You have 8 open accounts

3 credit card and credit line accounts
Total balance: $1,148

BESTBUY/CBNA
$753
Balance updated Sep 17, 2020
Exceptional payment history



Account Info
Hover over labels for more details
Account number
426938XXXXXXXXXX
Account status
       Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 67 of 95




Open
Date opened
Dec 05, 2018
Account type
Revolving

Usage: 75%

Balance on Sep 17, 2020
Credit Limit
$753
$1,000

Payment Info
Status
Pays account as agreed
Status date
Sep 2020
Past due amount
-
Highest balance
$1,022
Monthly payment
$29
Late payments
-
Jan
Feb
Mar
Apr
May
Jun
Jul
Aug
Sep
Oct
Nov
Dec
2020
2019
2018
2017
2016
On Time
        Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 68 of 95




Data Unavailable

Additional info
Responsibility
Individual Account
Terms
-
Company sold
-
Original creditor
-
Comments

Your statements
-

Contact
PO BOX 6497
SIOUX FALLS, SD 57117
Is everything correct?
Reminder: You are currently reviewing your Equifax Credit Report. If you find
inaccurate information, you can either dispute the information online or via postal mail.
Disputes about information on this report must be submitted to Equifax. Dispute with
Equifax Online or by Mail at P.O. Box 740256, Atlanta, GA, 30374

CAPITAL BANK
$136
Balance updated Sep 15, 2020
Exceptional payment history



Account Info
Hover over labels for more details
Account number
462192XXXXXXXXXX
Account status
Open
Date opened
May 03, 2018
Account type
Revolving

Usage: 68%
       Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 69 of 95




Balance on Sep 15, 2020
Credit Limit
$136
$200

Payment Info
Status
Pays account as agreed
Status date
Sep 2020
Past due amount
-
Highest balance
$245
Monthly payment
$25
Late payments
-
Jan
Feb
Mar
Apr
May
Jun
Jul
Aug
Sep
Oct
Nov
Dec
2020
2019
2018
2017
2016
On Time
Data Unavailable

Additional info
Responsibility
Individual Account
Terms
-
        Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 70 of 95




Company sold
-
Original creditor
-
Comments
-
Your statements
-

Contact
ONE CHURCH STREET
ROCKVILLE, MD 20850
(800) 859-6412
Is everything correct?
Reminder: You are currently reviewing your Equifax Credit Report. If you find
inaccurate information, you can either dispute the information online or via postal mail.
Disputes about information on this report must be submitted to Equifax. Dispute with
Equifax Online or by Mail at P.O. Box 740256, Atlanta, GA, 30374

SF/LEAD BANK
$259
Balance updated Sep 30, 2020
Exceptional payment history



Account Info
Hover over labels for more details
Account number
834687XXX
Account status
Open
Date opened
Feb 06, 2020
Account type
Revolving

Usage: 94%

Balance on Sep 30, 2020
Credit Limit
$259
$275
       Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 71 of 95




Payment Info
Status
Pays account as agreed
Status date
Sep 2020
Past due amount
-
Highest balance
$264
Monthly payment
$15
Late payments
-
Jan
Feb
Mar
Apr
May
Jun
Jul
Aug
Sep
Oct
Nov
Dec
2020
2019
2018
2017
2016
On Time
Data Unavailable

Additional info
Responsibility
Individual Account
Terms
-
Company sold
-
Original creditor
-
Comments
VARIABLE RATE
        Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 72 of 95




Your statements
-

Contact
200 N 3RD ST
GARDEN CITY, MO 64747
(816) 773-6207
Is everything correct?
Reminder: You are currently reviewing your Equifax Credit Report. If you find
inaccurate information, you can either dispute the information online or via postal mail.
Disputes about information on this report must be submitted to Equifax. Dispute with
Equifax Online or by Mail at P.O. Box 740256, Atlanta, GA, 30374
4 closed accounts




5 installment loans
Total balance: $7,111

ACCION EAST
$4,295
Balance updated Aug 31, 2020
Exceptional payment history



Account Info
Hover over labels for more details
Account number
2XXXX
Account status
Open
Date opened
Nov 01, 2019
Account type
Installment

Paid Off: 21%

Balance on Aug 31, 2020
Loan Amount
$4,295
$5,480
       Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 73 of 95




Payment Info
Status
Pays account as agreed
Status date
Aug 2020
Past due amount
-
Original loan amount
$5,480
Monthly payment
$219
Late payments
-
Jan
Feb
Mar
Apr
May
Jun
Jul
Aug
Sep
Oct
Nov
Dec
2020
2019
2018
2017
2016
On Time
Data Unavailable

Additional info
Responsibility
Individual Account
Terms
30 Months
Company sold
-
Original creditor
-
Comments
        Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 74 of 95




FIXED RATE
Your statements
-

Contact
235 HAVEMEYER STREET
BROOKLYN, NY 11211
(718) 599-5170
Is everything correct?
Reminder: You are currently reviewing your Equifax Credit Report. If you find
inaccurate information, you can either dispute the information online or via postal mail.
Disputes about information on this report must be submitted to Equifax. Dispute with
Equifax Online or by Mail at P.O. Box 740256, Atlanta, GA, 30374

DEPT OF ED/NELNET
$666
Balance updated Sep 30, 2020
Exceptional payment history



Account Info
Hover over labels for more details
Account number
900000XXXXXXXXX
Account status
Open
Date opened
Jan 12, 2016
Account type
Installment

Paid Off: 0%

Balance on Sep 30, 2020
Loan Amount
$666
$584

Payment Info
Status
Pays account as agreed
Status date
Sep 2020
        Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 75 of 95




Past due amount
-
Original loan amount
$584
Monthly payment
-
Late payments
-
Jan
Feb
Mar
Apr
May
Jun
Jul
Aug
Sep
Oct
Nov
Dec
2020
2019
2018
2017
2016
On Time
Data Unavailable

Additional info
Responsibility
Individual Account
Terms
120 Months
Company sold
-
Original creditor
-
Comments
-
Your statements
-

Contact
121 SOUTH 13TH ST
        Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 76 of 95




LINCOLN, NE 68508
Is everything correct?
Reminder: You are currently reviewing your Equifax Credit Report. If you find
inaccurate information, you can either dispute the information online or via postal mail.
Disputes about information on this report must be submitted to Equifax. Dispute with
Equifax Online or by Mail at P.O. Box 740256, Atlanta, GA, 30374

DEPT OF ED/NELNET
$1,160
Balance updated Sep 30, 2020
Exceptional payment history



Account Info
Hover over labels for more details
Account number
900000XXXXXXXXX
Account status
Open
Date opened
Jan 12, 2016
Account type
Installment

Paid Off: 0%

Balance on Sep 30, 2020
Loan Amount
$1,160
$1,000

Payment Info
Status
Pays account as agreed
Status date
Sep 2020
Past due amount
-
Original loan amount
$1,000
Monthly payment
-
Late payments
        Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 77 of 95




-
Jan
Feb
Mar
Apr
May
Jun
Jul
Aug
Sep
Oct
Nov
Dec
2020
2019
2018
2017
2016
On Time
Data Unavailable

Additional info
Responsibility
Individual Account
Terms
120 Months
Company sold
-
Original creditor
-
Comments
-
Your statements
-

Contact
121 SOUTH 13TH ST
LINCOLN, NE 68508
Is everything correct?
Reminder: You are currently reviewing your Equifax Credit Report. If you find
inaccurate information, you can either dispute the information online or via postal mail.
Disputes about information on this report must be submitted to Equifax. Dispute with
Equifax Online or by Mail at P.O. Box 740256, Atlanta, GA, 30374
        Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 78 of 95




DEPT OF ED/NELNET
$666
Balance updated Sep 30, 2020
Exceptional payment history



Account Info
Hover over labels for more details
Account number
900000XXXXXXXXX
Account status
Open
Date opened
Jul 24, 2015
Account type
Installment

Paid Off: 0%

Balance on Sep 30, 2020
Loan Amount
$666
$547

Payment Info
Status
Pays account as agreed
Status date
Sep 2020
Past due amount
-
Original loan amount
$547
Monthly payment
-
Late payments
-
Jan
Feb
Mar
Apr
May
Jun
        Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 79 of 95




Jul
Aug
Sep
Oct
Nov
Dec
2020
2019
2018
2017
2016
On Time
Data Unavailable

Additional info
Responsibility
Individual Account
Terms
120 Months
Company sold
-
Original creditor
-
Comments
-
Your statements
-

Contact
121 SOUTH 13TH ST
LINCOLN, NE 68508
Is everything correct?
Reminder: You are currently reviewing your Equifax Credit Report. If you find
inaccurate information, you can either dispute the information online or via postal mail.
Disputes about information on this report must be submitted to Equifax. Dispute with
Equifax Online or by Mail at P.O. Box 740256, Atlanta, GA, 30374

DEPT OF ED/NELNET
$324
Balance updated Sep 30, 2020
Exceptional payment history
        Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 80 of 95




Account Info
Hover over labels for more details
Account number
900000XXXXXXXXX
Account status
Open
Date opened
Jul 24, 2015
Account type
Installment

Paid Off: 0%

Balance on Sep 30, 2020
Loan Amount
$324
$267

Payment Info
Status
Pays account as agreed
Status date
Sep 2020
Past due amount
-
Original loan amount
$267
Monthly payment
-
Late payments
-
Jan
Feb
Mar
Apr
May
Jun
Jul
Aug
Sep
Oct
Nov
Dec
2020
        Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 81 of 95




2019
2018
2017
2016
On Time
Data Unavailable

Additional info
Responsibility
Individual Account
Terms
120 Months
Company sold
-
Original creditor
-
Comments
-
Your statements
-

Contact
121 SOUTH 13TH ST
LINCOLN, NE 68508
Is everything correct?
Reminder: You are currently reviewing your Equifax Credit Report. If you find
inaccurate information, you can either dispute the information online or via postal mail.
Disputes about information on this report must be submitted to Equifax. Dispute with
Equifax Online or by Mail at P.O. Box 740256, Atlanta, GA, 30374
6 closed accounts



0 other accounts
Total balance: $0
1 closed account



0 collection accounts
Total balance: $0
Good job! Equifax has no collections on file for you as of Oct 14, 2020
You have 5 inquiries
        Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 82 of 95




These lenders have accessed your credit file:
EQUIFAX MORTGAGE SER
Miscellaneous Reptg. Agencies
                                                            Inquiry date: Oct 13, 2020
                                                           Removal date: Oct 13, 2022



Contact info
N/A
Is everything correct?
If you don't recognize this information you can contact the lender directly or dispute a
hard inquiry by phone or email
EQUIFAX MORTGAGE SER
Miscellaneous Reptg. Agencies
                                                               Inquiry date: Oct 2, 2020
                                                              Removal date: Oct 2, 2022



Contact info
N/A
Is everything correct?
If you don't recognize this information you can contact the lender directly or dispute a
hard inquiry by phone or email
DEFENDER SECURITY
Services, Not Elsewhere, Etc.
                                                              Inquiry date: Jan 26, 2020
                                                            Removal date: Jan 26, 2022



Contact info
6100 N KEYSTONE AVE EPORT
INDIANAPOLIS, IN 46220
(800) 689-9554
Is everything correct?
If you don't recognize this information you can contact the lender directly or dispute a
hard inquiry by phone or email
ACCION EAST
All Banks
                                                               Inquiry date: Oct 7, 2019
                                                              Removal date: Oct 7, 2021
        Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 83 of 95




Contact info
80 MAIDEN LANE SUITE 903
NEW YORK, NY 10038
(212) 387-0377
Is everything correct?
If you don't recognize this information you can contact the lender directly or dispute a
hard inquiry by phone or email
CITIBANK NA., BEST B
Television & Radio
                                                               Inquiry date: Dec 5, 2018
                                                             Removal date: Dec 5, 2020



Contact info
N/A
Is everything correct?
If you don't recognize this information you can contact the lender directly or dispute a
hard inquiry by phone or email
You have 0 public records

If you had any bankruptcies, we would show them here.
Good job! Equifax has no public records on file for you as of Oct 14, 2020
Here is your personal information

Your personal information is used for identification purposes and in
no way affects your credit score.
Name
ERIC PEREZ
Also known as
-
Generation identifier
-
Year of birth
1976
Address
•     421 8TH AVE UNIT 93 NEW YORK, NY 10116
•     1424 VYSE AVE BRONX, NY 10459
•     PO BOX 93 NEW YORK, NY 10116
•     PO BOX 610212 BRONX, NY 10461
           Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 84 of 95




•     19535 NEWBERRY TER UNIT 110 LEESBURG, VA 20176
•     PO BOX 186 FAIRFAX, VA 22038
•     2110 BORDEN AVE LONG ISLAND CITY, NY 11101
•     32544 SUMMERGLADE DR WESLEY CHAPEL, FL 33545
Employer(s)
•     FRESH DIRECT
Personal statement(s)
•     THIS ITEM IS INCORRECT THEY PRACTICED UNFAIR AND PREDATORY
STUDENT LOANS AND DID NOT PROVIDE ANY SERVICE AND MADE FALSE
PROMISES AND IN MY OPINION ACTED AS A FRONT FOR LAW ENFORCEMENT
Is everything correct?

Be sure to review your Credit Report for any unfamiliar information.
Reminder: You are currently reviewing your Equifax Credit Report. If you find
inaccurate information, you can either dispute the information online or via postal mail.
Disputes about information on this report must be submitted to Equifax.
Dispute with Equifax Online or by Mail at P.O. Box 740256, Atlanta, GA, 30374
Suggested just for you
Ever been worried about getting approved when you apply? Apply with confidence by
checking your CreditMatch Percentage.
See matches




Services
•                    Overview
•                    Reports & Scores
•                    Personal FinancesBETA
•                    Financial Profile
•                    Protection
•                    Credit Cards
•                    Loans
Tools
•                    Experian Boost
•                    Experian CreditLock
•                    Score Planner
•                    Score Simulator
•                    Score Tracker
Support
•                    Disputes Guide
         Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 85 of 95




•                      FAQs
•                      Glossary
•                      Education
Get the free Experian app:
https://control.kochava.com/v1/cpi/click?pc=sem_exp_google%20%20%20%20%20%20&camp
aign_id=koecw-ios-live-
u89f5gu5a2c5f2801a9c&network_id=8710&site_id=2&device_id=device_id
https://control.kochava.com/v1/cpi/click?pc=sem_exp_google%20%20%20%20%20%20%20%
20%20%20&campaign_id=koecw-android-live-
cwezmddp3fe29c721890aa&network_id=8710&site_id=2&device_id=device_id
Follow us:


About Us
Ad Targeting Policy
Contact Us
Terms & Conditions
Privacy Policy
© 2020 Experian. All rights reserved.

Experian and the Experian trademarks used herein are trademarks or registered
trademarks of Experian Information Solutions, Inc., ConsumerInfo.com, Inc. or its
affiliates. Other product or company names mentioned herein are the property of their
respective owners. Licenses and Disclosures.

EXHIBIT 2

EXHIBIT 2

TO: antitrust@ftc.gov
3-14-20

Dear Sir or Madam:

        This is about the 12th complaint I am making in reference to a group of individuals
associated with a quasi governmental criminal organization using the illegal interception of my
electronic information, credit file, synthetic identity theft, racketeering through the rerouting of
my phone calls, exploitation of my name through assigning my name to various informants
participating in a rat racket and race, and ongoing linking of my credit file andx manipulation of
my credit file to various informants whom are being paid from my name. These informants and
law enforcement officers are also linked to terrorist organizations in Turkey, PLO, and other
groups whom have been discovered to be involved in a phony civil rights racket and snitch
program disguised as an entertainment gimmick and citizen program for drug addicts and
informants needing to satisfy their rat programs. I have made all of my payments to my
         Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 86 of 95




creditors on time continuously for years. I called and submitted an 28 dollar payment to Best
Buy automated system on 3/12/20. My card balance remained the same and I was issued a
conformation number. They have my phone and imac laptop linked to their electronic devices
and have unfettered access to all of my personal information. I have written all of the credit
bureaus and the FTC about this and have received no response from your agency. Essentially,
these individuals are building and creating persons linked to my former addresses with my
name with perfect credit and scores so that they are able to participate in this fascist nazi
corporation and as informants for federal and state authorities. These individuals are linked to
my former address 1535 Mayflower Ave Bronx, NY 10461. After these engineer and carry out
these schemes and deprivations they intercept my notifications to these agencies and use them
in their entertainment medium which is a criminal violation of the law as entertainment. I am
notifying your agency as these individuals are using this person for rat racketeering while
socially and economically disenfranchising me. These individuals are operating with terrorist
groups and targeting this former Marine for entities within John Jay College and law
enforcement. This is being carried out deliberately and with the knowledge of federal officers.

My information is as follows: Eric Andrew Perez
                                            6-27-1976
                                            5012

                                             Former address:        1535 Mayflower Ave Apt 1R
                                                                          BRONX, NY 10461
EXHIBIT 3

EXHIBIT 3
7-13-20 @12:41pm

TO: antitrust@ftc.gov
Dear Sire Or Madam:

  First I would like to state that this is being deliberately by a concerted effort of federal and
state employees and informants for the express purpose of illegitimate operations and to hide
behind legitimate identities. The complaint I am making is in reference to Best Buy which is
obviously a communist spy organization that provides pre bugged and remanufactured
inventory to us on behest of a foreign organization in collusion with the intelligence services.
Next I would like to report that these individuals are not allowing me access to my Best Buy
accounts and are using my credit and personal information illegally.
The event in question occurred on July 10, 2020 in the amount of 886.98 which is the amount I
owed for an Apple MacBook Pro. This amount was illegally debited from my account without
my permission. I called Best Buy card services last month on June 18, 2020 in order to inquire
about my payment not being debited from my account and the fact that my payment was not
automatically debited on June 10, 2020. I signed up for auatopay again and requested that the
minimum amount due on my account was debited from my account each month. I would also
         Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 87 of 95




like to state that these persons are committing bank fraud and credit fraud using my name as
well as the fact that these individuals orchestrating this scheme have unfettered access to all of
my personal information. I was not notified of this payment until today which means that these
individuals whom belong to the group “I” pigs are censoring my cellular data and notifications
to cover their trail. These individuals are taking this money to support themselves based on
communications and notification I SEND OUT IN VARIOUS FORMS and the need for them to
relocate, buy prostitutes, and pay bills. I am also stating for the record that I was told that I was
not allowed to dispute the Charge with Best Buy until the charge is finalized at my bank. This is
also occurring within any proceeding I initiate at any level. I would like to note this for the
record and have a response to the illegal use of my identity, banking, and credit information for
scumbag rats and informants.

Sincerely,

        Eric Perez
        Eric-perez.com
        9174639418

EXHIBIT 4

EXHIBIT 4
8-18-20 1:08AM

TO: erose@ftc.gov
Dear Ms or Mr. Rose:

 Please refer this complaint and declaration to the appropriate authorities for review.

My name is Eric Andrew Perez, DOB 6-27-76 last 4 society security 5012.

1. I am an honorably discharged Marine Corps Veteran with service connection disability.
2. There are several informant racketeers and possible terrorist sponsored groups that have
been allowed to control my privileged and private information with the supervision of the
Southern District.
3, These individuals have been granted illegal access to my safety deposit box at Chase Bank
where the bank manager has supplied individuals from Turkey, Iran, and Albania with my
identification documentation and also copies of private information on my hard drives and
thumb drives.
4. These individuals are being supervised and paid off by terrorist granted groups run by the
NYPD they address of the bank is 3217 Westchester Ave Bronx, NY 10461 where my safety
deposit box is able to be accessed with one key and has been accessed several times without
my permission.
         Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 88 of 95




5. In conjunction with these methods of theft these individuals are illegally controlling my
electronic devices for the sole purpose of illegal profit and misuse of my data that includes
national security data and other information for their own program of false narratives and
control.
6. These individuals also have access to the RFID code on the back of my license to print fake ids
and documentation.
7. These individuals have access to my bank account records, IRS records and business
paperwork.
8. These individuals live below me in my building, are employed by my landlords and are
criminal informants for the NYPD or any agency that travels through the area.
9. These individuals have access to my Veterans Affairs C file and my veterans affairs online
accounts.
10, These individuals are allowed to and have access to my AT&T account and have cloned my
phone and added a device to my account.
11, These individuals have dispersed chemical weapons against me and populations walking on
the street and work out of 70 West 40 st NYC where the NYPD refused to take a police report
about an incident where they sprayed me with a chemical substance that was disbursed by a
device hidden and disguised in a pack.
12. These individuals have control of my identity to include credit file, the manipulation of my
credit file, credit debts and access to my emails, internet and have agreements with agencies
and private corporations for my censorship and the stealing of my intellectual property for their
own use ie. Gary Vanderchuck media.
13. These individuals are employed by communist organizations and supervised by the NYPD.
14. Thesis individuals are actively obstructing my Service Connected Disability Claim via USPS
and electronic means.
15. These individuals are using and misappropriation my name and private information for their
own use and a secret contract.
16. These individuals have been exploiting and controlling this crime for over 5 years and are
currently doing so and have linked my identities and family members in several databases to
Eric Snowden.
17. These individuals have linked my social security number and named to another IRS file and
identity and other individuals whom are millionaires have been allowed to keep me in
subservience by controlling various snitches and groups deployed around me at all times.
18. These individuals are linked to and members of several quasi governmental religions and
child molester rings in my opinion.
18. These individuals are linked to and working for a communist Pinko known as Bellakoff.

I request an inquiry and investigation into this statement and accusations.

I declare under the penalty of perjury that the foregoing is true and correct.

Sincerely,
             Eric Perez       executed: 8-18-20
         Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 89 of 95




EXHIBIT 5

EXHIBIT 5
9-29-20 @9:22am

To: antitrust@ftc.gov

ear Sir or Madam:

  I am writing this email to report that there is some sort of illegal criminal intrinsic identity
scheme ongoing that affects on my credit file namely my Best Buy credit card from Citibank.
There is an informant whom has been linked to my identity and whom has to be above my
socio economic standing in life. There has been a budget set to these informants whom are
using my credit as well as my identity that are using my credit as well as committing fraud on
my credit accounts.. I have been reporting this to your agency since 2015. Please have an agent
follow up with me.

Sincerely,

             Eric Perez
             9174639418

Sent from my iPhone


EXHIBIT 6

EXHIBIT 6
TO: antitrust@ftc.gov 10-2-20 @12:29PM

ear Sir or Madam:

  I am writing this email to report that there is some sort of illegal criminal intrinsic identity
scheme ongoing that affects on my credit file namely my Best Buy credit card from Citibank.
There is an informant whom has been linked to my identity and whom has to be above my
socio economic standing in life. There has been a budget set to these informants whom are
using my credit as well as my identity that are using my credit as well as committing fraud on
my credit accounts.. I have been reporting this to your agency since 2015. Please have an agent
follow up with me.

Sincerely,

             Eric Perez
         Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 90 of 95




             9174639418

Sent from my iPhone



EXHIBIT 7

EXHIBIT 7
TO: antitrust@ftc.gov 10-2-20
Dear Sir or Madam:

   The individuals responsible for the identity theft are remaining and staying at my last address
in The Bronx 1535 Mayflower Ave Bronx, NY 10461. These individuals are also have illegal
access to my iCloud information and have access to my cellular technology and Mac Book
illegally. I would like to be contacted by your agency.


Sincerely,



Eric Perez
experttrainers@icloud.com
Eric-perez.com

EXHIBIT 8

EXHIBIT 8
10-4-20 @3:43pm

To: Congressionalrelations@ftc.gov

Dear Sir or Madam:

  I would like to be contacted by your office due to the fact that I have not received any
response to multiple complaints of identity theft I have made to the FTC.

Sincerely,

Eric Perez
experttrainers@icloud.com
Eric-perez.com
         Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 91 of 95




9174639418

EXHIBIT 9

EXHIBIT 9
10-2-20 @4:57pm
To: antitrust@ftc.gov

Dear Sir or Madam:

   I have complained about the illegal use and monetization of my identity through credit
manipulation and illegally reporting false amounts to the credit agencies by uniformed
informants of the NYPD and other agencies whom are illegally monitoring and intercepting my
communications and in turn acting adversarial towards me to prevent me from accomplishing
my goals. The two organizations in particulate whom have been illegally using my identity is
DARE and CAIR. They have changed my credit report on several occasions and passed their
illegal debts off to me that are part of a budget and illegal agreements to pass off their debts on
my credit report. This effort is in response to me attempting to use my veteran housing benefits
and to keep me in the Bronx as I am a service connected Marine veteran that has been targeted
by a foreign informant and communist organization run by quasi governmental religion
organizations whom have targeted me for over 5 years and control my current circumstances
using gangs of inbred retards and Eastern European rats. I would like to have this matter
investigated at once.

Sincerely,

             Eric Perez
             Eric-Perez.com

Sent from my iPhone

EXHIBIT 10

EXHIBIT 10
10-5-20 @3:52pm
To: congressionalrelations@ftc.gov

Dear Sir or Madam:
         Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 92 of 95




   I have reported the following issue as described on several occasions and have never
received any response. I am a service connected disabled veteran and honorably discharged
Marine Corps veteran whom has been the victim of an ongoing civil criminal conspiracy based
on my identity and several illegal versions of my identity being used illegally by the NYS DOCCS
New York State Department of Corrections and federal agencies based on the needs and wants
of their federal and state informants that they have assigned my identity to. The scheme they
have engineered and perpetrated against me based on my illegal interception of information,
censorship and redirection of electronic communications to include wired and wireless calls,
redirection and censorship of emails, illegal credit manipulation and fraud based on an intrinsic
link to and for the purpose of keeping me subservient to another individual and on another
individual’s schedule being my landlord and others involved in this conspiracy, and the illegal
control of my identification in the NCIC system. These individuals are passing off their debts
upon me by reporting their debts to my credit report and having my credit be manipulated and
damaged in order to act adversarial and to prevent me from leaving the situation I am in and
being under control of what I believe to be a foreign spy organization controlled by the NYPD
and FBI. These individuals are involved in a housing scheme using section 8 and other federally
subsidized program and have engineered a civil rights deprivation and control scheme that is
based on the needs of total dirty criminals, informants, and others whom report to quasi
religious organizations whom have controlled and had illegal access to my information for the
past 10 years. I would like this manipulation and fraud investigated.

Sincerely,


Eric Perez
experttrainers@icloud.com
Eric-perez.com
917-463-9418

EXHIBIT 11

EXHIBIT 11
To: congressionalrelations@ftc.gov 10-5-20 @3:52PM

Dear Sir or Madam:

  I have reported the following issue as described on several occasions and have never
received any response. I am a service connected disabled veteran and honorably discharged
Marine Corps veteran whom has been the victim of an ongoing civil criminal conspiracy based
on my identity and several illegal versions of my identity being used illegally by the NYS DOCCS
New York State Department of Corrections and federal agencies based on the needs and wants
of their federal and state informants that they have assigned my identity to. The scheme they
have engineered and perpetrated against me based on my illegal interception of information,
         Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 93 of 95




censorship and redirection of electronic communications to include wired and wireless calls,
redirection and censorship of emails, illegal credit manipulation and fraud based on an intrinsic
link to and for the purpose of keeping me subservient to another individual and on another
individual’s schedule being my landlord and others involved in this conspiracy, and the illegal
control of my identification in the NCIC system. These individuals are passing off their debts
upon me by reporting their debts to my credit report and having my credit be manipulated and
damaged in order to act adversarial and to prevent me from leaving the situation I am in and
being under control of what I believe to be a foreign spy organization controlled by the NYPD
and FBI. These individuals are involved in a housing scheme using section 8 and other federally
subsidized program and have engineered a civil rights deprivation and control scheme that is
based on the needs of total dirty criminals, informants, and others whom report to quasi
religious organizations whom have controlled and had illegal access to my information for the
past 10 years. I would like this manipulation and fraud investigated.

Sincerely,


Eric Perez
experttrainers@icloud.com
Eric-perez.com
917-463-9418


EXHIBIT 12

EXHIBIT 12
10-6-20 @1:39PM
TO: congressionalrelations@ftc.gov
Dear Sir or Madam:

   I have not received any response from your office in reference to a deliberate debt scheme,
fraud, identity theft, and illegal control of this United States citizen and disabled veteran by a
combination of foreign spies and criminal law enforcement. These individuals have had access
to and have been manipulating my credit report for their own needs and to keep me
disenfranchised and in this rat area of the Bronx where they are running an illegal and
unmandated operation engineered by quasi governmental organizations operating out of
mental health facilities and psychiatric hospitals and homeless shelters. They are currently
keeping me from moving using my credit manipulation and an unwarranted invasion of privacy
by DAS and other foreign organizations. I would expect a response.

Sincerely,

         Eric Perez
        Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 94 of 95




        Eric-Perez.com

Sent from my iPhone
Case 1:20-cv-09119-CM Document 2 Filed 10/30/20 Page 95 of 95
